Citation Nr: 1453518	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  04-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2005, the Board issued a decision which denied the Veteran's claims of entitlement to service connection for hypertension, and entitlement to an initial evaluation in excess of 30 percent for sinusitis.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2008, the Court issued a memorandum decision which vacated the Board's August 2005 decision, and remanded this matter to the Board for additional consideration and development.

In March 2009, the Board issued a decision which denied service connection for hypertension.  Thereafter, the Veteran timely appealed the Board's March 2009 decision on this issue to Court.  The Board's March 2009 decision also remanded for additional evidentiary development the issue of entitlement to an initial evaluation in excess of 30 percent for sinusitis.  In February 2011, the Court issued a memorandum decision vacating that portion of Board's March 2009 decision that denied service connection for hypertension, and remanding this issue back to the Board for additional proceedings consistent with the Court's decision.  In September 2011 and January 2013, the Board remanded both issues on appeal for additional evidentiary development.  

In August 2014, the Veteran's representative submitted correspondence asserting that the Veteran's initial claim seeking entitlement to service connection for a sinus disorder, filed in April 24, 1999, encompassed additional issues of entitlement to service connection for deviated nasal septum and rhinitis.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

REMAND

I.  Service Connection for Hypertension

In January 2014, the Veteran underwent a VA examination to determine the etiology of his current hypertension.  Following a review of Veteran's claims file and an in-person examination of the Veteran, the VA examiner opined that the Veteran's current hypertension was "less likely than not incurred in or caused by the claimed in-service injury, event or illness."  In support of this opinion, the VA examiner indicated that there was no evidence of hypertension during service.  The VA examiner further stated, "[f]or hypertension to be diagnosed there needs [to be] at least two readings on separate dates clearly showing high blood pressure.  This is not seen in the records."

In August 2014, the Veteran's representative submitted correspondence claiming that the January 2014 examination was inadequate.  Specifically, the Veteran's representative argued that the VA examiner's requirement of "at least two readings on separate dates clearly showing high blood pressure" to establish hypertension during service improperly creates a standard far beyond the "at least as likely as not" standard applicable to the Veteran's claim.  The Veteran's representative also argued that the VA examiner failed to address whether the Veteran's inservice complaints of headaches could have been symptoms of hypertension as required by the Board's January 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The August 2014 submission from the Veteran's representative also included a statement from the Veteran, dated in April 2014, indicating that he was required to take salt tablets due to extreme heat during his basic training and during his military police training.  The Veteran's representative then argued that a medical opinion is required addressing whether the salt tablets consumed by the Veteran during his military service could have caused him to develop hypertension.

Under these circumstances, the Board finds that a new examination is required in order to determine whether there is any relationship between the Veteran's current hypertension and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II. Increased Evaluation for Sinusitis 

In January 2014, the Veteran underwent a VA examination for sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx.  Section III of this examination report noted that the Veteran has sinusitis, rhinitis, and traumatic deviated nasal septum.  The report then noted that the Veteran had no chronic sinusitis, and that he currently had pain and tenderness of affected sinus and headaches "attributable to chronic sinusitis."  In the final section of the examination report, the examiner noted that there was no current evidence of chronic sinusitis, but there was "[p]ossible recurrent acute sinusitis vs. flare-ups of chronic rhinitis."  The examiner then noted that chronic rhinitis was present, but that it was "difficult to determine whether it is related to his service-connected sinusitis although the symptoms he experienced over the years could represent a continuation of his active duty problems, representing flare-ups of his chronic rhinitis or episodes of recurrent acute sinusitis which are predisposed by his deviated nasal septum and chronic rhinitis."  The examiner then concluded the examination by stating, "I would diagnose the member with chronic rhinitis, deviated nasal septum, possible recurrent acute sinusitis, symptomatic post nasal drip and fascial pain syndrome.  No chronic sinusitis."

In August 2014, the Veteran's representative submitted a statement claiming that the January 2014 examination was inadequate.  Specifically, the Veteran's representative argued that the VA examiner failed to adequately address the relationship between the Veteran's deviated nasal septum and rhinitis and his service-connected sinusitis as required by the Board's January 2013 remand.  Stegall, 11 Vet. App. 268.  In addition to these concerns, the Veteran's representative pointed out that the examination report contains multiple inconsistent statements as to whether the Veteran currently has chronic sinusitis.  Under these circumstances, the Board finds a new examination is necessary to determine the severity of the Veteran's service-connected sinusitis; and to clarify the relationships between this disability and the intertwined claims discussed below.
38 C.F.R. § 3.159(c)(4)(i).  

III. Intertwined Issues

In the August 2014 statement, the Veteran's representative argued that the Veteran's initial claim seeking service connection for a sinus disorder, filed in April 24, 1999, encompassed the issues of entitlement to service connection for deviated nasal septum and rhinitis.  See Clemmons, 23 Vet. App. 1.  The Board finds that these issues are inextricably intertwined with the Veteran's pending appeal for an initial evaluation in excess of 30 for sinusitis, and must be adjudicated prior to a final determination on that issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, the RO must address these issues before the Board can make a final determination on the Veteran's claim for an increased initial evaluation for sinusitis.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be requested to identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical providers who have treated him for hypertension, sinusitis, rhinitis, and deviated nasal septum since December 2013.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate examination to determine whether his current hypertension is related to his military service.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's current hypertension related to his military service.  The examiner must be advised that service connection may be granted for any disorder diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In making this determination, the examiner must provide explicit consideration each of the following:

(a) the Veteran's service treatment records, including his blood pressure readings inservice and his inservice treatment on October 23, 1973 for headaches and dizziness for a five period;

(b) the Veteran's inservice use of salt tablets due to extreme heat; and

(c) the Veteran's post service treatment records which document  a diagnosis of and treatment for hypertension beginning in 1998, and also reflect a blood pressure reading of 140/96 in November 1986.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why the opinions would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded the appropriate examination determine the current severity of his sinusitis; and to provide an opinion as to whether any currently or previously diagnosed rhinitis and deviated nasal septum is related to the Veteran's military service or to his service-connected sinusitis.  The claims file must be made available to and reviewed by the examiner.  All indicated tests must be accomplished.  The examiner must describe all manifestations of the Veteran's service-connected sinusitis, as well as his rhinitis, deviated nasal septum, and symptomatic postnasal drip and facial pain syndrome.  The examiner must attempt to separate out which manifestations are attributable to the Veteran's service-connected sinusitis, and what are attributable to any other diagnosis found, if possible.  

Following a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's current rhinitis, deviated nasal septum, and symptomatic postnasal drip and facial pain syndrome are related to his military service.  

For each condition that is not related to the Veteran's service, the examiner should provide an opinion as to whether it has been caused or aggravated by the Veteran's service-connected sinusitis or any other condition addressed herein that is related to his military service.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why the opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. The RO must take all appropriate actions required to adjudicate the Veteran's pending claims of entitlement to service connection for deviated nasal septum and for rhinitis.  The Veteran should be informed in writing of the resulting decisions and his associated appellate rights.  These issues are not on appeal unless there is a notice of disagreement and a substantive appeal filed.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of service connection for hypertension and an increased rating for sinusitis must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




